      Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 1 of 27 PageID #:1




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

                               )
 LEGACY SPORTS BARBERSHOP LLC  )
 n/k/a LEGACY BRAND ENTERPRISES)
 LLC d/b/a LEGACY SPORTS       ) Civil Action No. 1:20-cv-04149
 BARBERSHOP, and LEGACY BARBER )
 ACADEMY, individually and on behalf of
                               )
 all others similarly situated,) JURY TRIAL DEMANDED
                               )
      Plaintiffs,              )
                               )
          v.                   )
                               )
 CONTINENTAL CASUALTY COMPANY, )
                               )
      Defendant.               )
                               )

                              CLASS ACTION COMPLAINT
       Plaintiffs Legacy Sports Barbershop LLC, n/k/a Legacy Brand Enterprises LLC, d/b/a

Legacy Sports Barbershop (“LSB”), and Legacy Barber Academy (“LBA”), individually and on

behalf of the other members of the below-defined nationwide classes (collectively, the “Class”),

bring this class action against Defendant Continental Casualty Company, and in support thereof

state the following:

                              I.      NATURE OF THE ACTION

       1.      Plaintiff Legacy Sports Barbershop LLC n/k/a Legacy Brand Enterprises LLC,

owns and operates Legacy Sports Barbershop & Salon, which is a full service, sports-themed and

family-oriented barbershop and salon, located in Virginia Beach, Virginia. Clients have praised

LSB for professional standards, tasteful humor, and awesome customer service in a diverse and

inviting atmosphere. LSB endorses standout high school athletes through a variety of promotions.

LSB has been serving the Virginia Beach community since 2012; its existence, however, is now

threatened by COVID-19.
      Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 2 of 27 PageID #:2




       2.      Plaintiff Legacy Barber Academy prepares students to pass the Virginia State Board

Licensing Examination and to enter the barbering profession skilled in client retention,

professionalism, customer service, budgeting and team building. LBA guarantees job placement

to students with the skill and work ethic to earn a place behind their own barber chair. All student

haircuts are free. LBA has been training barbers since 2018; its existence, however, is now

threatened by COVID-19.

       3.      Due to COVID-19, LSB’s and LBA’s property has suffered “direct physical loss or

damage”—under the plain and ordinary meaning of that term. Any jury would find that LSB and

LBA have suffered a direct physical loss or damage because COVID-19 impaired their property—

COVID-19 made the property unusable in a way that it had been used before COVID-19. There

is no need for a court to interpret these five ordinary words, and Illinois law compels that they are

given their plain and ordinary meaning, which is exactly what a jury would do if the jury were

simply charged with determining whether LSB and LBA have suffered direct physical loss or

damage.

       4.      Instead of being able to fill the barbershop with clients to get a haircut and compare

notes on when pro sports might resume, LSB was forced to close for many weeks, and then was

permitted to reopen with 50% occupancy, six feet of physical distancing, and no beard trimming

or other services that require removal of a mask. LBA was unable to bring students in for barbering

instruction, and then was permitted to reopen with the same restrictions as the barbershop. Because

to do anything else, would lead to the emergence of coronavirus at LSB and LBA. Until COVID-

19 was brought a bit more under control, even the limited activities upon reopening were not

possible.

       5.      This loss is “direct”—Plaintiffs are not asking CCC to reimburse them after

someone obtained a judgment against the barbershop or school for getting them sick. That might

be an indirect loss. Plaintiffs are asking CCC to pay for their loss of business income occasioned

directly by being unable to use their property.



                                                  2
      Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 3 of 27 PageID #:3




        6.       This loss is physical. Plaintiffs are unable to use their interior space in the manner

in which they had previously used their interior space. The probability of illness prevents the use

of the space in no less of a way than, on a rainy day, a crumbling and open roof from the aftermath

of a tornado would make the interior space of a business unusable. 1

        7.       This loss is a loss. It is the loss of functionality of the barbershop and school spaces

for business purposes. It is the diminishment of the physical spaces in the buildings. What once

could hold many now can safely hold only a few.

        8.       Insurers around the country are now wanting federal and state judges to interpret

the words “direct physical loss or damage,” but those words need no interpretation. What insurers

want is for courts to change the meaning of those terms—instead of just letting a jury apply the

facts of the case to these ordinary words and reach a verdict in the same way a jury would reach a

verdict if it were called upon to answer whether a person was injured or property was damaged.

        9.       To protect their businesses in the event that they suddenly had to suspend operations

for reasons outside of their control, or if they had to act in order to prevent further property damage,

LSB and LBA obtained insurance coverage from Continental Casualty Company (“Continental

Casualty” or “CCC”), a wholly-owned subsidiary of CNA Financial Corporation (“CNA”),

including special property coverage, as set forth in CCC’s Businessowners Special Property

Coverage Form (SB146801I), the endorsement for Business Income and Extra Expense

(SB146802E) and the endorsement for Civil Authority (SB146826B) (together, the “Special

Property Coverage Form”).




1
 Note, however, that Plaintiffs are not seeking recovery for their loss of use. Plaintiffs are seeking coverage
for their loss of business income. Here’s an example that drives home the difference, some law firms have
been unable to use their office space because of COVID-19, but nevertheless the law firms’ business income
has increased and they thus have faced no loss of business income. A claim by such a law firm for not
being able to use its office space would be a “loss of use” claim. The law firm would have no loss of
business income claim. Here, Plaintiffs’ businesses have decreased because of the impairment of their
business space, and Plaintiffs are seeking the loss of business income under the business interruption
coverage of their property insurance policy.

                                                      3
      Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 4 of 27 PageID #:4




       10.     CCC’s Special Property Coverage Form provides “Business Income” coverage,

which promises to pay for loss due to the necessary suspension of operations following loss to

property.

       11.     CCC’s Special Property Coverage Form also provides “Civil Authority” coverage,

which promises to pay for loss caused by the action of a civil authority that prohibits access to the

insured premises.

       12.     CCC’s Special Property Coverage Form also provides “Extra Expense” coverage,

which promises to pay the expense incurred to minimize the suspension of business and to continue

operations.

       13.     CCC’s Special Property Coverage Form, under a section entitled “Duties in the

Event of Loss or Damage” mandates that CCC’s insured “must see that the following are done in

the event of loss. . . [t]ake all reasonable steps to protect the Covered Property from further damage,

and keep a record of your expenses necessary to protect the Covered Property, for consideration

in the settlement of the claim.” This is referred to as “Sue and Labor” coverage.

       14.     Unlike many policies that provide Business Income coverage (also referred to as

“business interruption” coverage), CCC’s Special Property Coverage Form does not include, and

is not subject to, any exclusion for losses caused by the spread of viruses or communicable

diseases.

       15.     Plaintiffs were forced to suspend or reduce their business due to COVID-19 and

the resultant closure orders issued by civil authorities in Virginia.

       16.     Upon information and belief, CCC has, on a widescale and uniform basis, refused

to pay its insureds under its Business Income, Civil Authority, Extra Expense, and Sue and Labor

coverages for losses suffered due to COVID-19, any orders by civil authorities that have required

the necessary suspension of business, and any efforts to prevent further property damage or to

minimize the suspension of business and continue operations. Indeed, CCC has denied Plaintiffs’

claim under their CCC policy.



                                                  4
      Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 5 of 27 PageID #:5




                             II.         JURISDICTION AND VENUE

       17.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, because

Defendant and at least one member of the Class are citizens of different states and because: (a) the

Class consists of at least 100 members; (b) the amount in controversy exceeds $5,000,000

exclusive of interest and costs; and (c) no relevant exceptions apply to this claim.

       18.     Venue is proper in this District under 28 U.S.C. § 1391, because Defendant resides

in this District and a substantial portion of the acts and conduct giving rise to the claims occurred

within the District. Continental Casualty personnel in Chicago, Illinois drafted and sent CCC’s

denial of coverage to Plaintiff.
                                         III.   THE PARTIES

Plaintiffs

       19.     Plaintiff Legacy Sports Barbershop LLC, n/k/a Legacy Brand Enterprises LLC,

owns and operates Legacy Sports Barbershop & Salon in Virginia Beach, Virginia. Legacy Sports

Barbershop LLC, n/k/a Legacy Brand Enterprises LLC, is a Virginia corporation, with its principal

place of business in Virginia Beach, Virginia.

       20.     Plaintiff Legacy Barber Academy has its principal place of business in Virginia

Beach, Virginia. Legacy Barber Academy is an Additional Named Insured under the CCC Policy.

       21.     Defendant Continental Casualty Company is an insurance company organized

under the laws of the State of Illinois, with its principal place of business in Chicago, Illinois.

                                   IV.     FACTUAL BACKGROUND

A.     The Special Property Coverage Form

       22.     In return for the payment of a premium, CCC issued Policy No. 4031549922 to

Plaintiffs for a policy period of March 28, 2019 to March 28, 2020, including a Businessowners

Special Property Coverage Form. Policy No. 4031549922 (with Declarations) is attached hereto

as Exhibit A. Plaintiffs have performed all of their obligations under Policy No. 4031549922,

including the payment of premiums. The Covered Property, with respect to the Special Property



                                                   5
      Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 6 of 27 PageID #:6




Coverage Form, is Plaintiffs’ premises at 2720 N Mall Dr. Stop 120, Virginia Beach, Virginia

23454, and 2720 N Mall Dr. Ste. 152, Virginia Beach, Virginia 23454.

       23.     In many parts of the world, property insurance is sold on a specific peril basis. Such

policies cover a risk of loss if that risk of loss is specifically listed (e.g., hurricane, earthquake,

H1N1, etc.). Most property policies sold in the United States, however, including those sold by

CCC, are all-risk property damage policies. These types of policies cover all risks of loss except

for risks that are expressly and specifically excluded. In the Special Property Coverage Form

provided to Plaintiffs, under the heading “Covered Causes of Loss,” CCC agreed to “pay for direct

physical loss” to Covered Property unless the loss is excluded or limited by the policy.

       24.     In the policy, CCC did not exclude or limit coverage for losses from the spread of

viruses.

       25.     Losses due to COVID-19 are a Covered Cause of Loss under CCC policies with

the Special Property Coverage Form.

       26.     In the Special Property Coverage Form, CCC agreed to pay for its insureds’ actual

loss of Business Income sustained due to the necessary suspension of their operations during the

“period of restoration” caused by direct physical loss or damage. A “partial or complete cessation”

of business activities at the Covered Property is a “suspension” under the policy, for which CCC

agreed to pay for loss of Business Income during the “period of restoration” that begins within 24

hours after the time of direct physical loss or damage.

       27.     “Business Income” means net income (or loss) before tax that Plaintiffs and the

other Class members would have earned if no physical loss or damage had occurred, as well as

continuing normal operating expenses incurred.

       28.     Plaintiffs’ and other class members’ property have suffered direct physical loss or

damage. Due to SARS-CoV-2 or COVID-19, their property has become unsafe for its intended

purpose and thus has suffered physical loss or damage. Their property’s business functions have

been impaired. If they were to conduct business as usual, the disease and virus would show up

and people would get sick. This is not a non-physical or remote loss such as one occasioned by a

                                                  6
      Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 7 of 27 PageID #:7




breach of contract, loss of a market, or the imposition of a governmental penalty. It is a direct

physical loss. In its current condition, their property is not functional for its business purposes.

       29.     Moreover, presence of virus or disease can constitute physical damage to property,

as the insurance industry has recognized since at least 2006. When preparing so-called “virus”

exclusions to be placed in some policies, but not others, the insurance industry drafting arm, ISO,

circulated a statement to state insurance regulators that included the following:

               Disease-causing agents may render a product impure (change its
               quality or substance), or enable the spread of disease by their
               presence on interior building surfaces or the surfaces of personal
               property. When disease-causing viral or bacterial contamination
               occurs, potential claims involve the cost of replacement of property
               (for example, the milk), cost of decontamination (for example,
               interior building surfaces), and business interruption (time element)
               losses. Although building and personal property could arguably
               become contaminated (often temporarily) by such viruses and
               bacteria, the nature of the property itself would have a bearing on
               whether there is actual property damage. An allegation of property
               damage may be a point of disagreement in a particular case.
       30.     In the Special Property Coverage Form, CCC also agreed to pay necessary Extra

Expense that its insureds incur during the “period of restoration” that the insureds would not have

incurred if there had been no direct physical loss or damage to the Covered Property.

       31.     “Extra Expense” includes expenses to avoid or minimize the suspension of

business, continue operations, and to repair or replace property.

       32.     CCC also agreed to “pay for the actual loss of Business Income” that Plaintiffs

sustain “and reasonable and necessary Extra Expense” that Plaintiffs incur “caused by action of

civil authority that prohibits access to” the Covered Property when a Covered Cause of Loss causes

damage to property other than the Covered Property.

       33.     CCC’s Special Property Coverage Form, under a section entitled “Duties in the

Event of Loss or Damage” mandates that CCC’s insureds “must see that the following are done in

the event of loss. . . [t]ake all reasonable steps to protect the Covered Property from further damage

and keep a record of your expenses necessary to protect the Covered Property, for consideration

in the settlement of the claim.” This is referred to as “Sue and Labor” coverage.


                                                  7
      Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 8 of 27 PageID #:8




       34.     Losses caused by COVID-19 and the related orders issued by local, state, and

federal authorities triggered the Business Income, Extra Expense, Civil Authority, and Sue and

Labor provisions of the CCC policy. Indeed, many of these orders specifically find that COVID-

19 causes property damage. See N.Y.C. Emergency Exec. Order No. 100, at 2 (Mar. 16, 2020)2

(emphasizing the virulence of COVID-19 and that it “physically is causing property loss and

damage”); Broward Cty. Fla. Administrator’s Emergency Order No. 20-01, at 2 (Mar. 22, 2020) 3

(noting that COVID-19 “constitutes a clear and present threat to the lives, health, welfare, and

safety of the people of Broward County”); Harris Cty. Tex. Office of Homeland Security &

Emergency Mgmt., Order of Cty. J. Lina Hidalgo, at 2 (Mar. 24, 2020) 4 (emphasizing that the
COVID-19 virus can cause “property loss or damage” due to its contagious nature and

transmission through “person-to-person contact, especially in group settings”); Napa Cty. Cal.

Health & Human Service Agency, Order of the Napa Cty. Health Officer (Mar. 18, 2020) 5 (issuing

restrictions based on evidence of the spread of COVID-19 within the Bay Area and Napa County

“and the physical damage to property caused by the virus”); City of Key West Fla. State of Local

Emergency Directive 2020-03, at 2 (Mar. 21, 2020) 6 (COVID-19 is “causing property damage due

to its proclivity to attach to surfaces for prolonged periods of time”); City of Oakland Park Fla.

Local Public Emergency Action Directive, at 2 (Mar. 19, 2020) 7 (COVID-19 is “physically

causing property damage”); Panama City Fla. Resolution No. 20200318.1 (Mar. 18, 2020) 8

(stating that the resolution is necessary because of COVID-19’s propensity to spread person to

person and because the “virus physically is causing property damage”); Exec. Order of the




2
  https://www1.nyc.gov/assets/home/downloads/pdf/executive-orders/2020/eeo-100.pdf
3
  https://www.broward.org/CoronaVirus/Documents/BerthaHenryExecutiveOrder20-01.pdf
4
  https://www.taa.org/wp-content/uploads/2020/03/03-24-20-Stay-Home-Work-Safe-Order_Harris-
County.pdf
5
  https://www.countyofnapa.org/DocumentCenter/View/16687/3-18-2020-Shelter-at-Home-Order
6
  https://www.cityofkeywest-fl.gov/egov/documents/1584822002_20507.pdf
7
  https://oaklandparkfl.gov/DocumentCenter/View/8408/Local-Public-Emergency-Action-Directive-19-
March-2020-PDF
8
  https://www.pcgov.org/AgendaCenter/ViewFile/Item/5711?fileID=16604

                                                8
      Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 9 of 27 PageID #:9




Hillsborough Cty. Fla. Emergency Policy Group, at 2 (Mar. 27, 2020) 9 (in addition to COVID-

19’s creation of a “dangerous physical condition,” it also creates “property or business income loss

and damage in certain circumstances”); Colorado Dep’t of Pub. Health & Env’t, Updated Public

Health Order No. 20-24, at 1 (Mar. 26, 2020) 10 (emphasizing the danger of “property loss,

contamination, and damage” due to COVID-19’s “propensity to attach to surfaces for prolonged

periods of time”); Sixth Supp. to San Francisco Mayoral Proclamation Declaring the Existence of

a Local Emergency, 26 (Mar. 27, 2020) 11 (“This order and the previous orders issued during this

emergency have all been issued … also because the virus physically is causing property loss or

damage due to its proclivity to attach to surfaces for prolonged periods of time”); City of Durham

NC, Second Amendment to Declaration of State of Emergency, at 8 (effective Mar. 26, 2020) 12
(prohibiting entities that provide food services from allowing food to be eaten at the site where it

is provided “due to the virus’s propensity to physically impact surfaces and personal property”).

B.     The Covered Cause of Loss

       35.     The presence of COVID-19 on property other than that of Plaintiffs’ has caused

civil authorities throughout the country to issue orders requiring the suspension of business at a

wide range of establishments, including civil authorities with jurisdiction over Plaintiffs’

businesses (the “Closure Orders”).

       1.      The Virginia Closure Orders

       36.     Effective at 11:59pm on March 24, 2020, the Commonwealth of Virginia issued an

Executive Order prohibiting gatherings of 10 or more individuals, and closing a broad range of

businesses, including businesses “where personal care or personal grooming services are

performed that would not allow compliance with social distancing guidelines to remain six feet

apart,” including barbershops and barber schools.

9
  https://www.hillsboroughcounty.org/library/hillsborough/media-
center/documents/administrator/epg/saferathomeorder.pdf
10
   https://www.pueblo.us/DocumentCenter/View/26395/Updated-Public-Health-Order---032620
11
   https://sfgov.org/sunshine/sites/default/files/sotf_061020_item3.pdf
12
   https://durhamnc.gov/DocumentCenter/View/30043/City-of-Durham-Mayor-Emergency-Dec-Second-
Amdmt-3-25-20_FINAL

                                                 9
    Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 10 of 27 PageID #:10




       37.     Effective on May 15, 2020, the Commonwealth of Virginia issued an Executive

Order allowing personal care and personal grooming service establishments such as barbershops

to reopen in certain geographic areas, with 50% occupancy, six feet of physical distancing, masks

for barbers and clients, and a rigorous cleaning regime (and no services that require removal of a

mask). Certain other businesses were allowed to reopen, subject to restrictions; however, the ban

on gatherings of 10 or more individuals remained in effect.

       38.     Effective on June 5, 2020, the Commonwealth of Virginia issued an Executive

Order for “Phase Two Easing of Certain Temporary Restrictions,” which carried forward

unchanged the restrictions on Plaintiffs’ businesses.

       39.     LSB and LBA were required to close, and then were permitted to partially reopen

with reduced occupancy, as a result of the Executive Orders (the “Closure Orders”). LSB and

LBA partially reopened on or around May 15, 2020.

       40.     The Virginia Closure Orders were issued in response to the spread of COVID-19

throughout Virginia.

       41.     The presence of COVID-19 caused direct physical loss of or damage to the covered

property under Plaintiffs’ policy, and the policies of the other Class members, by impairing and

damaging the covered property, and by causing a necessary suspension of operations during a

period of restoration.

       42.     The Closure Orders prohibited access to Plaintiffs’ and the other Class members’

Covered Property, due to a Covered Cause of Loss.

       43.     Violations of the Virginia Closure Orders are enforceable through fine,

imprisonment, or both.

       2.      The Impact of COVID-19 and the Closure Orders

       44.     The outbreak and presence of COVID-19 caused direct physical loss of or damage

to the Covered Property under Plaintiffs’ policy, and the policies of the other Class members, by

denying use of and damaging the Covered Property, and by causing a necessary suspension of

operations during a period of restoration.

                                                10
    Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 11 of 27 PageID #:11




        45.    The Closure Orders, including the Virginia Closure Orders, prohibited access to

Plaintiffs’ and the other Class members’ Covered Properties, due to a Covered Cause of Loss.

        46.    As a result of the presence of COVID-19 and the Closure Orders, including the

Virginia Closure Orders, Plaintiffs and the other Class members lost Business Income and incurred

Extra Expense.

        47.    LSB submitted a claim for loss to CCC under the Policy due to the presence of

COVID-19 and the Closure Orders, and CCC denied that claim. LBA is in the same factual

situation as LSB regarding the grounds that CCC set forth as the purported denial of claims under

the Policy.
                          V.      CLASS ACTION ALLEGATIONS

        48.    Plaintiffs bring this action pursuant to Rules 23(a), 23(b)(1), 23(b)(2), 23(b)(3), and

23(c)(4) of the Federal Rules of Civil Procedure, individually and on behalf of all others similarly

situated.

        49.    Plaintiffs seeks to represent nationwide classes defined as:

               •   All persons and entities that: (a) had Business Income coverage
                   under a property insurance policy issued by CCC; (b) suffered a
                   suspension of business related to COVID-19, at the premises
                   covered by their CCC property insurance policy; (c) made a
                   claim under their property insurance policy issued by CCC; and
                   (d) were denied Business Income coverage by CCC for the
                   suspension of business resulting from the presence or threat of
                   COVID-19 (the “Business Income Breach Class”).

               •   All persons and entities that: (a) had Civil Authority coverage
                   under a property insurance policy issued by CCC; (b) suffered
                   loss of Business Income and/or Extra Expense caused by action
                   of a civil authority; (c) made a claim under their property
                   insurance policy issued by CCC; and (d) were denied Civil
                   Authority coverage by CCC for the loss of Business Income
                   and/or Extra Expense caused by a Closure Order (the “Civil
                   Authority Breach Class”).

               •   All persons and entities that: (a) had Extra Expense coverage
                   under a property insurance policy issued by CCC; (b) sought to
                   minimize the suspension of business in connection with

                                                 11
    Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 12 of 27 PageID #:12




                   COVID-19 at the premises covered by their CCC property
                   insurance policy; (c) made a claim under their property
                   insurance policy issued by CCC; and (d) were denied Extra
                   Expense coverage by CCC despite their efforts to minimize the
                   suspension of business caused by COVID-19 (the “Extra
                   Expense Breach Class”).

               •   All persons and entities that: (a) had a Sue and Labor provision
                   under a property insurance policy issued by CCC; (b) sought to
                   prevent property damage caused by COVID-19 by suspending
                   or reducing business operations, at the premises covered by their
                   CCC property insurance policy; (c) made a claim under their
                   property insurance policy issued by CCC; and (d) were denied
                   Sue and Labor coverage by CCC in connection with the
                   suspension of business caused by COVID-19 (the “Sue and
                   Labor Breach Class”).

               •   All persons and entities with Business Income coverage under a
                   property insurance policy issued by CCC that suffered a
                   suspension of business due to COVID-19 at the premises
                   covered by the business income coverage (the “Business Income
                   Declaratory Judgment Class”).

               •   All persons and entities with Civil Authority coverage under a
                   property insurance policy issued by CCC that suffered loss of
                   Business Income and/or Extra Expense caused by a Closure
                   Order (the “Civil Authority Declaratory Judgment Class”).

               •   All persons and entities with Extra Expense coverage under a
                   property insurance policy issued by CCC that sought to
                   minimize the suspension of business in connection with
                   COVID-19 at the premises covered by their CCC property
                   insurance policy (the “Extra Expense Declaratory Judgment
                   Class”).

               •   All persons and entities with a Sue and Labor provision under a
                   property insurance policy issued by CCC that sought to prevent
                   property damage caused by COVID-19 by suspending or
                   reducing business operations, at the premises covered by their
                   CCC property insurance policy (the “Sue and Labor Declaratory
                   Judgment Class”).
       50.     Excluded from each defined Class is Defendant and any of its members, affiliates,

parents, subsidiaries, officers, directors, employees, successors, or assigns; governmental entities;

and the Court staff assigned to this case and their immediate family members. Plaintiffs reserve

                                                 12
     Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 13 of 27 PageID #:13




the right to modify or amend each of the Class definitions, as appropriate, during the course of this

litigation.

        51.      This action has been brought and may properly be maintained on behalf of each

Class proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.

        52.      Numerosity—Federal Rule of Civil Procedure 23(a)(1). The members of each

defined Class are so numerous that individual joinder of all Class members is impracticable. While

Plaintiffs are informed and believe that there are thousands of members of each Class, the precise

number of Class members is unknown to Plaintiffs but may be ascertained from Defendant’s books

and records. Class members may be notified of the pendency of this action by recognized, Court-

approved notice dissemination methods, which may include U.S. Mail, electronic mail, internet

postings, and/or published notice.

        53.      Commonality and Predominance—Federal Rule of Civil Procedure 23(a)(2)

and 23(b)(3). This action involves common questions of law and fact, which predominate over

any questions affecting only individual Class members, including, without limitation:

              a. Continental Casualty issued all-risk policies to the Class Members in exchange

                 for payment of premiums by the Class Members;

              b. whether the Class suffered a covered loss based on the common policies issued to

                 members of the Class;

              c. whether CCC wrongfully denied all claims based on COVID-19;

              d. whether CCC’s Business Income coverage applies to a suspension of business

                 caused by COVID-19;

              e. whether CCC’s Civil Authority coverage applies to a loss of Business Income

                 caused by the orders of state governors requiring the suspension of business as a

                 result of COVID-19;

              f. whether CCC’s Extra Expense coverage applies to efforts to minimize a loss

                 caused by COVID-19;



                                                 13
    Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 14 of 27 PageID #:14




             g. whether CCC’s Sue and Labor provision applies to require CCC to pay for efforts

                 to reduce damage caused by COVID-19;

             h. whether CCC has breached its contracts of insurance through a blanket denial of

                 all claims based on business interruption, income loss or closures related to

                 COVID-19 and the related closures; and

             i. whether Plaintiffs and the Class are entitled to an award of reasonable attorney

                 fees, interest and costs.

       54.       Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are

typical of the other Class Members’ claims because Plaintiffs and the other Class Members are all

similarly affected by Defendant’s refusal to pay under its Business Income, Civil Authority, Extra

Expense, and Sue and Labor coverages. Plaintiffs’ claims are based upon the same legal theories

as those of the other Class Members. Plaintiffs and the other Class Members sustained damages

as a direct and proximate result of the same wrongful practices in which Defendant engaged.

       55.       Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).

Plaintiffs are adequate Class representatives because their interests do not conflict with the

interests of the other Class Members who they seeks to represent, Plaintiffs have retained counsel

competent and experienced in complex class action litigation, including successfully litigating

class action cases similar to this one, where insurers breached contracts with insureds by failing to

pay the amounts owed under their policies, and Plaintiffs intend to prosecute this action vigorously.

The interests of the above-defined Classes will be fairly and adequately protected by Plaintiffs and

their counsel.

       56.       Inconsistent or Varying Adjudications and the Risk of Impediments to Other

Class Members’ Interests—Federal Rule of Civil Procedure 23(b)(1). Plaintiffs seek class-

wide adjudication as to the interpretation, and resultant scope, of Defendant’s Business Income,

Civil Authority, Extra Expense, and Sue and Labor coverages. The prosecution of separate actions

by individual members of the Classes would create an immediate risk of inconsistent or varying

adjudications that would establish incompatible standards of conduct for the Defendant.

                                                  14
     Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 15 of 27 PageID #:15




Moreover, the adjudications sought by Plaintiffs could, as a practical matter, substantially impair

or impede the ability of other Class Members, who are not parties to this action, to protect their

interests.

        57.    Declaratory and Injunctive Relief—Federal Rule of Civil Procedure 23(b)(2).

Defendant acted or refused to act on grounds generally applicable to Plaintiffs and the other Class

Members, thereby making appropriate final injunctive relief and declaratory relief, as described

below, with respect to the Class Members.

        58.    Superiority—Federal Rule of Civil Procedure 23(b)(3).             A class action is

superior to any other available means for the fair and efficient adjudication of this controversy,

and no unusual difficulties are likely to be encountered in the management of this class action.

Individualized litigation creates a potential for inconsistent or contradictory judgments and

increases the delay and expense to all parties and the court system. By contrast, the class action

device presents far fewer management difficulties, and provides the benefits of single adjudication,

economy of scale, and comprehensive supervision by a single court.
                                 VI.     CLAIMS FOR RELIEF

                                 COUNT I
              BREACH OF CONTRACT -- BUSINESS INCOME COVERAGE
               (Claim Brought on Behalf of the Business Income Breach Class)
        59.    Plaintiffs LSB and LBA (“Plaintiffs” for the purpose of this claim) repeat and

reallege Paragraphs 1-58 as if fully set forth herein.

        60.    Plaintiffs bring this Count individually and on behalf of the other members of the

Business Income Breach Class.

        61.    Plaintiffs’ CCC policy, as well as the policies of the other Business Income Breach

Class members, are contracts under which CCC was paid premiums in exchange for its promise to

pay Plaintiffs’ and the other Business Income Breach Class Members’ losses for claims covered

by the policies.



                                                 15
    Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 16 of 27 PageID #:16




       62.     In the Special Property Coverage Form, CCC agreed to pay for its insureds’ actual

loss of Business Income sustained due to the necessary suspension of its operations during the

“period of restoration.”

       63.     A “partial or complete cessation” of business activities at the Covered Property is

a “suspension” under the policy, for which CCC agreed to pay for loss of Business Income during

the “period of restoration” that begins within 24 hours after the time of direct physical loss or

damage.

       64.     “Business Income” means net income (or loss) before tax that Plaintiffs and the

other Class Members would have earned if no physical loss or damage had occurred, as well as

continuing normal operating expenses incurred.

       65.     COVID-19 caused direct physical loss and damage to Plaintiffs’ and the other

Business Income Breach Class Members’ Covered Properties, requiring suspension of operations

at Covered Properties. Losses caused by COVID-19 thus triggered the Business Income provision

of Plaintiffs’ and the other Business Income Breach Class Members’ CCC policies.

       66.     Plaintiffs and the other Business Income Breach Class Members have complied

with all applicable provisions of their policy and/or those provisions have been waived by CCC or

CCC is estopped from asserting them, and yet CCC has abrogated its insurance coverage

obligations pursuant to the policies’ clear and unambiguous terms.

       67.     By denying coverage for any Business Income losses incurred by Plaintiffs and the

other Business Income Breach Class Members in connection with the COVID-19 pandemic, CCC

has breached its coverage obligations under the policies.

       68.     As a result of CCC’s breaches of the policies, Plaintiffs and the other Business

Income Breach Class Members have sustained substantial damages for which CCC is liable, in an

amount to be established at trial.




                                                16
    Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 17 of 27 PageID #:17




                                       COUNT II
              BREACH OF CONTRACT – CIVIL AUTHORITY COVERAGE
               (Claim Brought on Behalf of the Civil Authority Breach Class)
       69.     Plaintiffs LSB and LBA (“Plaintiffs” for the purpose of this claim) repeat and

reallege Paragraphs 1-58 as if fully set forth herein.

       70.     Plaintiffs bring this Count individually and on behalf of the other members of the

Civil Authority Breach Class.

       71.     Plaintiffs’ CCC insurance policy, as well as the policies of the other Civil Authority

Breach Class Members, are contracts under which CCC was paid premiums in exchange for its

promise to pay Plaintiffs’ and the other Civil Authority Breach Class members’ losses for claims

covered by the policies.

       72.     CCC agreed to “pay for the actual loss of Business Income” that Plaintiffs sustain

“and reasonable and necessary Extra Expense” that Plaintiffs incur “caused by action of civil

authority that prohibits access to” the Covered Property when a Covered Cause of Loss causes

damage to property other than the Covered Property.

       73.     The Closure Orders triggered the Civil Authority provision under Plaintiffs’ and

the other members of the Civil Authority Breach Class’s CCC insurance policies.

       74.     Plaintiffs and the other members of the Civil Authority Breach Class have complied

with all applicable provisions of their policies, and/or those provisions have been waived by CCC,

or CCC is estopped from asserting them, and yet CCC has abrogated its insurance coverage

obligations pursuant to the policies’ clear and unambiguous terms.

       75.     By denying coverage for any business losses incurred by Plaintiffs and other

members of the Civil Authority Breach Class in connection with the Closure Orders and the

COVID-19 pandemic, CCC has breached its coverage obligations under the policies.

       76.     As a result of CCC’s breaches of the policies, Plaintiffs and the other members of

the Civil Authority Breach Class have sustained substantial damages for which CCC is liable, in

an amount to be established at trial.



                                                 17
    Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 18 of 27 PageID #:18




                                       COUNT III
               BREACH OF CONTRACT – EXTRA EXPENSE COVERAGE
                (Claim Brought on Behalf of the Extra Expense Breach Class)
       77.     Plaintiffs LSB and LBA (“Plaintiffs” for the purpose of this claim) repeat and

reallege Paragraphs 1-58 as if fully set forth herein.

       78.     Plaintiffs bring this Count individually and on behalf of the other members of the

Extra Expense Breach Class.

       79.     Plaintiffs’ CCC insurance policy, as well as the policies of the other Extra Expense

Breach Class Members, are contracts under which CCC was paid premiums in exchange for its

promise to pay Plaintiffs’ and the other Extra Expense Breach Class members’ losses for claims

covered by the policies.

       80.     In the Special Property Coverage Form, CCC also agreed to pay necessary Extra

Expense that its insureds incur during the “period of restoration” that the insureds would not have

incurred if there had been no direct physical loss or damage to the Covered Property.

       81.     “Extra Expense” includes expenses to avoid or minimize the suspension of

business, continue operations, and to repair or replace property.

       82.     Due to COVID-19 and the Closure Orders, Plaintiffs and the other members of the

Extra Expense Breach Class incurred Extra Expense at Covered Property

       83.     Plaintiffs and the other members of the Extra Expense Breach Class have complied

with all applicable provisions of their policies and/or those provisions have been waived by CCC

or CCC is estopped from asserting them, and yet CCC has abrogated its insurance coverage

obligations pursuant to the policies’ clear and unambiguous terms.

       84.     By denying coverage for any business losses incurred by Plaintiffs and the other

members of the Extra Expense Breach Class in connection with the Closure Orders and the

COVID-19 pandemic, CCC has breached its coverage obligations under the policies.

       85.     As a result of CCC’s breaches of the policies, Plaintiffs and the other members of

the Extra Expense Breach Class have sustained substantial damages for which CCC is liable, in an

amount to be established at trial.

                                                 18
    Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 19 of 27 PageID #:19




                                        COUNT IV
                 BREACH OF CONTRACT – SUE AND LABOR COVERAGE
                 (Claim Brought on Behalf of the Sue and Labor Breach Class)
       86.       Plaintiffs LSB and LBA (“Plaintiffs” for the purpose of this claim) repeat and

reallege Paragraphs 1-58 as if fully set forth herein.

       87.       Plaintiffs bring this Count individually and on behalf of the other members of the

Sue and Labor Breach Class.

       88.       Plaintiffs’ CCC policy, as well as the policies of the other Sue and Labor Breach

Class Members, are contracts under which CCC was paid premiums in exchange for its promise

to pay Plaintiffs’ and the other Sue and Labor Breach Class Members’ losses for claims covered

by the policy.

       89.       In the Special Property Coverage Form, CCC agreed to give due consideration in

settlement of a claim to expenses incurred in taking all reasonable steps to protect Covered

Property from further damage.

       90.       In complying with the Closure Orders and otherwise suspending or limiting

operations, Plaintiffs and the other members of the Sue and Labor Breach Class incurred expenses

in connection with reasonable steps to protect Covered Property.

       91.       Plaintiffs and the other members of the Sue and Labor Breach Class have complied

with all applicable provisions of their policy and/or those provisions have been waived by CCC,

or CCC is estopped from asserting them, and yet CCC has abrogated its insurance coverage

obligations pursuant to the policies’ clear and unambiguous terms.

       92.       By denying coverage for any Sue and Labor expenses incurred by Plaintiffs and the

other members of the Sue and Labor Breach Class in connection with the Closure Orders and the

COVID-19 pandemic, CCC has breached its coverage obligations under the policies.

       93.       As a result of CCC’s breaches of the policies, Plaintiffs and the other members of

the Sue and Labor Breach Class have sustained substantial damages for which CCC is liable, in an

amount to be established at trial.



                                                 19
    Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 20 of 27 PageID #:20




                                       COUNT V
          DECLARATORY JUDGMENT – BUSINESS INCOME COVERAGE
      (Claim Brought on Behalf of the Business Income Declaratory Judgment Class)
       94.     Plaintiffs LSB and LBA (“Plaintiffs” for the purpose of this claim) repeat and

reallege Paragraphs 1-58 as if fully set forth herein.

       95.     Plaintiffs bring this Count individually and on behalf of the other members of the

Business Income Declaratory Judgment Class.

       96.     Plaintiffs’ CCC policy, as well as the policies of the other Business Income

Declaratory Judgment Class members, are contracts under which CCC was paid premiums in

exchange for its promise to pay Plaintiffs’ and the other Business Income Declaratory Judgment

Class Members’ losses for claims covered by the policy.

       97.     Plaintiffs and the other Business Income Declaratory Judgment Class Members

have complied with all applicable provisions of their policies and/or those provisions have been

waived by CCC, or CCC is estopped from asserting them, and yet CCC has abrogated its insurance

coverage obligations pursuant to the policies’ clear and unambiguous terms and has wrongfully

and illegally refused to provide coverage to which Plaintiffs and the other Business Income

Declaratory Judgment Class Members are entitled.

       98.     CCC has denied claims related to COVID-19 on a uniform and class wide basis,

without individual bases or investigations, such that the Court can render declaratory judgment

irrespective of whether members of the Class have filed a claim.

       99.     An actual case or controversy exists regarding Plaintiffs’ and the other Business

Income Declaratory Judgment Class Members’ rights and CCC’s obligations under the policies to

reimburse Plaintiffs for the full amount of Business Income losses incurred by Plaintiffs and the

other Business Income Declaratory Judgment Class Members in connection with suspension of

their businesses stemming from the COVID-19 pandemic.

       100.    Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Business Income Declaratory

Judgment Class Members seek a declaratory judgment from this Court declaring the following:



                                                 20
     Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 21 of 27 PageID #:21




             i.   Plaintiffs’ and the other Business Income Declaratory Judgment Class Members’

                  Business Income losses incurred in connection with the Closure Orders and the

                  necessary interruption of their businesses stemming from the COVID-19 pandemic

                  are insured losses under their policies; and

            ii.   CCC is obligated to pay Plaintiffs and the other Business Income Declaratory

                  Judgment Class Members for the full amount of the Business Income losses

                  incurred and to be incurred in connection with the Closure Orders during the period

                  of restoration and the necessary interruption of their businesses stemming from the

                  COVID-19 pandemic.

                                       COUNT VI
          DECLARATORY JUDGMENT – CIVIL AUTHORITY COVERAGE
       (Claim Brought on Behalf of the Civil Authority Declaratory Judgment Class)
        101.      Plaintiffs LSB and LBA (“Plaintiffs” for the purpose of this claim) repeat and

reallege Paragraphs 1-58 as if fully set forth herein.

        102.      Plaintiffs bring this Count individually and on behalf of the other members of the

Civil Authority Declaratory Judgment Class.

        103.      Plaintiffs’ CCC insurance policy, as well as the policies of the other Civil Authority

Declaratory Judgment Class Members, are contracts under which CCC was paid premiums in

exchange for its promise to pay Plaintiffs’ and the other Civil Authority Declaratory Judgment

Class Members’ losses for claims covered by the policy.

        104.      Plaintiffs and the other Civil Authority Declaratory Judgment Class Members have

complied with all applicable provisions of their policies and/or those provisions have been waived

by CCC, or CCC is estopped from asserting them, and yet CCC has abrogated its insurance

coverage obligations pursuant to the policies’ clear and unambiguous terms and has wrongfully

and illegally refused to provide coverage to which Plaintiffs and the other Class Members are

entitled.




                                                   21
    Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 22 of 27 PageID #:22




       105.    CCC has denied claims related to COVID-19 on a uniform and class wide basis,

without individual bases or investigations, such that the Court can render declaratory judgment

irrespective of whether members of the Class have filed a claim.

       106.    An actual case or controversy exists regarding Plaintiffs’ and the other Civil

Authority Declaratory Judgment Class Members’ rights and CCC’s obligations under their policies

to reimburse Plaintiffs and the other Civil Authority Declaratory Judgment Class Members for the

full amount of covered Civil Authority losses incurred by Plaintiffs and the other Civil Authority

Declaratory Judgment Class Members in connection with Closure Orders and the necessary

interruption of their businesses stemming from the COVID-19 pandemic.

       107.    Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Civil Authority Declaratory

Judgment Class members seek a declaratory judgment from this Court declaring the following:

          i.   Plaintiffs’ and the other Civil Authority Declaratory Judgment Class Members’

               Civil Authority losses incurred in connection with the Closure Orders and the

               necessary interruption of their businesses stemming from the COVID-19 pandemic

               are insured losses under their policies; and

         ii.   CCC is obligated to pay Plaintiffs and the other Civil Authority Declaratory

               Judgment Class Members the full amount of the Civil Authority losses incurred and

               to be incurred in connection with the covered losses related to the Closure Orders

               and the necessary interruption of their businesses stemming from the COVID-19

               pandemic.

                                      COUNT VII
           DECLARATORY JUDGMENT – EXTRA EXPENSE COVERAGE
       (Claim Brought on Behalf of the Extra Expense Declaratory Judgment Class)
       108.    Plaintiffs LSB and LBA (“Plaintiffs” for the purpose of this claim) repeat and

reallege Paragraphs 1-58 as if fully set forth herein.

       109.    Plaintiffs bring this Count individually and on behalf of the other members of the

Extra Expense Declaratory Judgment Class.


                                                 22
     Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 23 of 27 PageID #:23




        110.      Plaintiffs’ CCC insurance policy, as well as the policies of the other Extra Expense

Declaratory Judgment Class Members, are contracts under which CCC was paid premiums in

exchange for its promise to pay Plaintiffs’ and the other Extra Expense Declaratory Judgment

Class Members’ losses for claims covered by the policy.

        111.      Plaintiffs and the other Extra Expense Declaratory Judgment Class Members have

complied with all applicable provisions of the policies and/or those provisions have been waived

by CCC, or CCC is estopped from asserting them, and yet CCC has abrogated its insurance

coverage obligations pursuant to the policies’ clear and unambiguous terms and has wrongfully

and illegally refused to provide coverage to which Plaintiffs and the other Class Members are

entitled.

        112.      CCC has denied claims related to COVID-19 on a uniform and class wide basis,

without individual bases or investigations, such that the Court can render declaratory judgment

irrespective of whether members of the Class have filed a claim.

        113.      An actual case or controversy exists regarding Plaintiffs’ and the other Extra

Expense Declaratory Judgment Class Members’ rights and CCC’s obligations under the policies

to reimburse Plaintiffs and the other Extra Expense Declaratory Judgment Class Members for the

full amount of Extra Expense losses incurred by Plaintiffs in connection with Closure Orders and

the necessary interruption of their businesses stemming from the COVID-19 pandemic.

        114.      Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Extra Expense Declaratory

Judgment Class Members seek a declaratory judgment from this Court declaring the following:

             i.   Plaintiffs’ and the other Extra Expense Declaratory Judgment Class Members’

                  Extra Expense losses incurred in connection with the Closure Orders and the

                  necessary interruption of their businesses stemming from the COVID-19 pandemic

                  are insured losses under their policies; and

            ii.   CCC is obligated to pay Plaintiffs and the other Extra Expense Declaratory

                  Judgment Class Members for the full amount of the Extra Expense losses incurred

                  and to be incurred in connection with the covered losses related to the Closure

                                                   23
    Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 24 of 27 PageID #:24




               Orders during the period of restoration and the necessary interruption of their

               businesses stemming from the COVID-19 pandemic.

                                      COUNT VIII
            DECLARATORY JUDGMENT – SUE AND LABOR COVERAGE
       (Claim Brought on Behalf of the Sue and Labor Declaratory Judgment Class)
       115.    Plaintiffs LSB and LBA (“Plaintiffs” for the purpose of this claim) repeat and

reallege Paragraphs 1-58 as if fully set forth herein.

       116.    Plaintiffs bring this Count individually and on behalf of the other members of the

Sue and Labor Declaratory Judgment Class.

       117.    Plaintiffs’ CCC insurance policy, as well as the policies of the other Sue and Labor

Declaratory Judgment Class Members, are contracts under which CCC was paid premiums in

exchange for its promise to pay Plaintiffs’ and the other Sue and Labor Declaratory Judgment

Class Members’ reasonably incurred expenses to protect Covered Property.

       118.    Plaintiffs and the other Sue and Labor Declaratory Judgment Class Members have

complied with all applicable provisions of the policies and/or those provisions have been waived

by CCC, or CCC is estopped from asserting them, and yet CCC has abrogated its insurance

coverage obligations pursuant to the policies’ clear and unambiguous terms and has wrongfully

and illegally refused to provide coverage to which Plaintiffs are entitled.

       119.    CCC has denied claims related to COVID-19 on a uniform and class wide basis,

without individual bases or investigations, such that the Court can render declaratory judgment

irrespective of whether members of the Class have filed a claim.

       120.    An actual case or controversy exists regarding Plaintiffs’ and the other Sue and

Labor Declaratory Judgment Class Members’ rights and CCC’s obligations under the policies to

reimburse Plaintiffs and the other Sue and Labor Declaratory Judgment Class Members for the full

amount Plaintiffs and the other members of the Sue and Labor Declaratory Judgment Class

reasonably incurred to protect Covered Property from further damage by COVID-19.




                                                 24
    Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 25 of 27 PageID #:25




       121.       Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Sue and Labor Declaratory

Judgment Class Members seek a declaratory judgment from this Court declaring the following:

            i.     Plaintiffs’ and the other Sue and Labor Declaratory Judgment Class Members

                   reasonably incurred expenses to protect Covered Property from further damage by

                   COVID-19 are insured losses under their policies; and

         ii.      CCC is obligated to pay Plaintiffs and the other Sue and Labor Declaratory

                   Judgment Class Members for the full amount of the expenses they reasonably

                  incurred to protect Covered Property from further damage by COVID-19.
                                      VII.   REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the other Class Members,

respectfully request that the Court enter judgment in their favor and against Defendant as follows:

       a.             Entering an order certifying the proposed nationwide Classes, as requested herein,

designating Plaintiffs as Class representatives, and appointing Plaintiffs’ undersigned attorneys as

Counsel for the Classes;

       b.             Entering judgment on Counts I-IV in favor of Plaintiffs and the other members of

the Business Income Breach Class, the Civil Authority Breach Class, the Extra Expense Breach

Class, and the Sue and Labor Breach Class; and awarding damages for breach of contract in an

amount to be determined at trial;

       c.          Entering declaratory judgments on Counts V-VIII in favor of Plaintiffs and the

other members of the Business Income Declaratory Judgment Class, the Civil Authority

Declaratory Judgment Class, the Extra Expense Declaratory Judgment Class, and the Sue and

Labor Declaratory Judgment Class as follows;

                 i.      Business Income, Civil Authority, Extra Expense, and Sue and Labor losses

                         incurred in connection with the Closure Orders and the necessary interruption

                         of their businesses stemming from the COVID-19 pandemic are insured losses

                         under their policies; and



                                                      25
    Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 26 of 27 PageID #:26




           ii.      CCC is obligated to pay for the full amount of the Business Income, Civil

                    Authority, Extra Expense, and Sue and Labor losses incurred and to be incurred

                    related to COVID-19, the Closure Orders and the necessary interruption of their

                    businesses stemming from the COVID-19 pandemic;

      d.      Ordering Defendant to pay both pre- and post-judgment interest on any amounts

awarded;

      e.         Ordering Defendant to pay attorneys’ fees and costs of suit; and

      f.         Ordering such other and further relief as may be just and proper.
                                     VIII. JURY DEMAND

      Plaintiffs hereby demand a trial by jury on all claims so triable.


Dated: July _14_, 2020                              Respectfully submitted,

                                                    /s/ Adam J. Levitt
                                                    Adam J. Levitt
                                                    Amy E. Keller
                                                    Daniel R. Ferri
                                                    Mark Hamill
                                                    Laura E. Reasons
                                                    DICELLO LEVITT GUTZLER LLC
                                                    Ten North Dearborn Street, Sixth Floor
                                                    Chicago, Illinois 60602
                                                    Telephone: 312-214-7900
                                                    alevitt@dicellolevitt.com
                                                    akeller@dicellolevitt.com
                                                    dferri@dicellolevitt.com
                                                    mhamill@dicellolevitt.com
                                                    lreasons@dicellolevitt.com

                                                    Mark Lanier*
                                                    Alex Brown*
                                                    Skip McBride*
                                                    THE LANIER LAW FIRM PC
                                                    10940 West Sam Houston Parkway North
                                                    Suite 100
                                                    Houston, Texas 77064
                                                    Telephone: 713-659-5200
                                                    WML@lanierlawfirm.com

                                                 26
    Case: 1:20-cv-04149 Document #: 1 Filed: 07/14/20 Page 27 of 27 PageID #:27




                                                 alex.brown@lanierlawfirm.com
                                                 skip.mcbride@lanierlawfirm.com

                                                 Timothy W. Burns*
                                                 Jeff J. Bowen*
                                                 Jesse J. Bair*
                                                 Freya K. Bowen*
                                                 BURNS BOWEN BAIR LLP
                                                 One South Pinckney Street, Suite 930
                                                 Madison, Wisconsin 53703
                                                 Telephone: 608-286-2302
                                                 tburns@bbblawllp.com
                                                 jbowen@bbblawllp.com
                                                 jbair@bbblawllp.com
                                                 fbowen@bbblawllp.com

                                                 Douglas Daniels*
                                                 DANIELS & TREDENNICK
                                                 6363 Woodway, Suite 700
                                                 Houston, Texas 77057
                                                 Telephone: 713-917-0024
                                                 douglas.daniels@dtlawyers.com

                                                 C. Calvin Warriner III*
                                                 SEARCY DENNEY SCAROLA
                                                 BARNHART & SHIPLEY, PA
                                                 2139 Palm Beach Lakes Blvd.
                                                 West Palm Beach, FL 33409
                                                 Telephone: 561-285-4670
                                                 CCW@SearcyLaw.com

                                                 Counsel for Plaintiffs
                                                 and the Proposed Classes

*Applications for admission pro hac vice to be filed




                                               27
